DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 25 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,819,685 to Kappelt et al in view of U.S. Patent No. 6,079,339 to Houk et al.
Regarding Claims 1, 3 and 8, Kappelt teaches an open topped, stackable, molded plastic container, which is generally rectangular with a bottom and first and second pairs of parallel upright walls joined to the bottom and at corners via corner structures, each corner structure comprising: a substantially diagonal and upright wall section which, seen in top view, extends diagonally between adjoining upright walls and blends into said upright walls to define the contour of a containment space of the container (Kappelt Fig. 1 #10; abstract) and a top wall (Kappelt Fig. 1 #21 and #22) extending outward from an upper end of the diagonal and upright wall section.
Kappelt teaches stacking (Kappelt Fig. 8), but is silent on teaching a hollow tubular post extending vertically downward from said top wall, said hollow tubular post being spaced from said diagonal! and upright wall section, wherein the top wail has a hole aligned with the hollow tubular post; wherein multiple, vertical stacking ribs are arranged circumferentially spaced about the hollow tubular post, each stacking rib having a vertical inner end joined to said hollow tubular past, wherein at least stacking rib has a vertical outer end joined to said diagonal and upright wall section and/or to said adjoining upright wall section; and o wherein each of said stacking ribs has a lower end, said lower ends being located in a common plane; wherein said tubular post has a protruding stacking pin portion extending downward beyond said common plane of the stacking rib lower ends; such that  in a stack the pin portion of an upper container is received through the hole in the top wall of the corner structure of a lower container onto which said upper container is stacked; vertical stacking ribs having a vertical inner end, wherein at least stacking rib has a vertical outer end joined to said diagonal and upright wall section and/or to said adjoining upright wall section; and wherein each of said stacking ribs has a lower end, said lower ends being located in a common plane (Kappelt unnumbered vertical members at corners at #26 in Fig. 1; Col. 2 lines 18-20; the structure of Kappelt satisfies the broad nature of the claim since applicant doesn’t claim the structural relationship of the ribs and the tubular post during stacking).
However, Houk teaches a hollow tubular post (Houk Fig. 3 and 3a #100) extending vertically downward from said top wall, said hollow tubular post being spaced from said diagonal and upright wall section, wherein the top wall has a hole (Houk Fig. 3a #114) aligned with the hollow tubular post; wherein multiple, vertical stacking ribs (Houk Fig. 3a #104, 106, 108, 110, 112) are arranged circumferentially spaced about the hollow tubular post, each stacking rib having a vertical inner end joined to said hollow tubular post, wherein at least one stacking rib has a vertical outer end joined to said diagonal and upright wall section and/or to said adjoining upright wall section (Houk Fig. 3a #112, 110); and wherein each of said stacking ribs has a lower end, said lower ends being located in a common plane; wherein said tubular post has a protruding stacking pin portion (Houk Fig. 1 #40; Fig. 2 #152) extending downward beyond said common plane of the stacking rib lower ends; such that in a stack the pin portion of an upper container is received through the hole in the top wall of the corner structure of a lower container onto which said upper container is stacked.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Kappelt with the teachings Houk before the effective filing date of the claimed invention to distribute stress during stacking and to lock in place each level during stacking as taught by Houk.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding 2, Keppelt as modified teaches said stacking pin portion does not protrude downward beyond the bottom of the container and the lower ends of the stacking ribs lie above the bottom so that in a stack the upper container nests in the lower container (Keppelt #26 extends outward, the modification to Keppelt is merely the addition of a hollow tube in the protruding portion of Keppelt and a pin at the bottom of the tube; the function and stacking of Keppelt is not being change, but merely adding the locking feature of Houk to the existing corner and stacking structure of Keppelt). 
Regarding Claim 4, Keppelt as modified teaches wherein the corner structure further comprises a quarter-circular skirt wall, extending downwards from an outward perimeter of the top wall (Keppelt Fig. 1 #24)
Regarding Claim 5, Keppelt as modified teaches wherein a top flange extends outward from an upper end of each upright wall (Keppelt Fig. 1 shows an unnumbered flange portion under #21, #23, #22).
Regarding Claim 6, Keppelt as modified teaches wherein flange skirt walls depend downwards from the top flanges, parallel to and at a distance from the respective upright walls. (Keppelt Fig. 1 shows an unnumbered flange portion under #21, #23, #22).
Regarding Claims 9 and 10, Keppelt as modified teaches stacking, but is silent on teaching explicitly a stack comprising at least 15.  However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize an efficient use of space and/or a duplication of a known element for a multiple effect performing the same intended function [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)] to accommodate a desired quantity of insects.  In addition, the modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,819,685 to Kappelt et al in view of U.S. Patent No. 6,079,339 to Houk et al. as applied to claim 1 above, and further in view of Japanese Patent JP 7-155090 to Nakane Yoshio.
Regarding Claim 7, Keppelt as modified teaches adapted for use in an insect breeding facility for breeding insects of the type with crawling mother beetles having a protractable egg-laying tube; adapted to be used in combination with at least one spawn structure in which the mother insects will spawn their eggs (Keppelt is capable of the claimed functions, applicant doesn’t claim any of the structure that allows for the function).  Keppelt is silent on wherein the bottom of the container is provided with spawn structure clamps to receive the spawn structure and allow the spawn structure to be connected to the container. 
However, Yoshio teaches clamps on the bottom of an insect spawn structure (Yoshio Fig. 1 and 8 #28, #29, #36).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Keppelt with the teachings of Yoshio before the effective filling date of the claimed invention to provide a plant as taught by Yoshida. (Applicant doesn’t claim the structural features of the clamp and Yoshida satisfies the broad nature of the claim).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The prior art of record teaches the general knowledge of one of ordinary skill in the art of containers and/or stacked containers with diagonal walls:
U.S. Patent Pub. No. 20200288685; U.S. Patent Pub. No. 2016/0066552; U.S. Patent Pub. No. 2004/0144680; German Patent DE 19916730; U.S. Patent No. D381,203; U.S. Patent No. D270,678; U.S. Patent No. 3,682,351; U.S. Patent No. 1,355,486; U.S. Patent No. D248,280; U.S. Patent No. 3,361,293; U.S. Patent No. 2,916,161.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        


21 August 2022